Citation Nr: 1549651	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-32 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased disability rating for a right upper extremity disability, rated 30 percent disabling prior to September 29, 2014, and rated 40 percent disabling thereafter. 

2. Entitlement to an earlier effective date for the award of service connection for migraines.

3. Entitlement to an earlier effective for the award of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1960 to July 1960 and from October 1961 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (AOJ) in Detroit, Michigan.  In the October 2010 rating decision, the AOJ denied a disability rating in excess of 30 percent for right radial tunnel syndrome status post excision of neuroma.  

In August 2014, the Board remanded this claim for additional development, to include providing the Veteran with a VA examination of his right upper extremity.  That completed, the matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In a January 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's right upper extremity disability rating to 40 percent, effective September 29, 2014.  Because this increase is less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board.

The issues of entitlement to an earlier effective date for the award of service connection for migraines and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the evidence demonstrates that the Veteran's right upper extremity disability manifests as moderate incomplete paralysis of all radicular groups.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 40 percent for a right upper extremity disability have been met for the period prior to September 29, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8513 (2015).

2.  The criteria for the assignment of a disability rating in excess of 40 percent for a right upper extremity disability have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8513 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issues that are decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in August 2009.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations in August 2009, March 2010, and September 2014.  The resulting reports describe the Veteran's right upper extremity disability, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board further finds that there has been substantial compliance with the directives from the Board's August 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the remand, the RO arranged for the Veteran to undergo a VA examination for his right upper extremity in September 2014.  Additionally, recent VA treatment records have been associated with the Veteran's electronic record.  Accordingly, the requirements of the remands were ultimately accomplished and their instructions were substantially complied with. Id.  

II.  Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed an increased disability rating claim on March 30, 3009.  Up until September 29, 2014, the Veteran's right upper extremity disability was rated as 30 percent disabling under DC 8714.  Beginning September 29, 2014, the diagnostic code was changed to DC 8513, and the Veteran's disability rating was increased to 40 percent.  

The Board will consider any potentially applicable DC in its analysis.  Disease of the peripheral nerves of the upper extremities are rated under 38 C.F.R. § 4.124a, DCs 8510 to 8719.  The Veterans right upper extremity is his dominant extremity, so the following DCs are listed accordingly.  

The term "incomplete paralysis" with this or other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree. See 38 C.F.R. § 4.124a.

A 30 percent evaluation is warranted for moderate incomplete paralysis of the musculospiral (radial), median or ulnar nerve if affecting the major extremity. 38 C.F.R. § 4.124a, DCs 8514, 8515, 8516.

A 40 percent evaluation is warranted for moderate incomplete paralysis of the upper radicular group (5th and 6th cervicals), the middle radicular group, the lower radicular group, or all radicular groups, if affecting the major extremity. 38 C.F.R. § 4.124, DCs 8510, 8511, 8512, 8513.

Severe incomplete paralysis of the upper radicular group, middle radicular group, lower radicular group, radial or the median nerve warrants a 40 percent rating if affecting the minor upper extremity, and 50 percent if affecting the major upper extremity. 60 percent is warranted for complete paralysis of the minor upper extremity and 70 percent for complete paralysis of the major upper extremity. 38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 8514, and 8515.  A 70 percent evaluation is warranted for severe incomplete paralysis of all radicular groups.  38 C.F.R. § 4.124a, DC 8513.

On March 19, 2009, the Veteran underwent an excision of a bone spur and soft tissue surgery on his right hand.  The postoperative diagnosis was a bone spur from degenerative changes and possible ganglion, possible neuroma, on the dorsal aspect index metacarpophalangeal joint of the right hand.  

Subsequently, on August 19, 2009, the Veteran underwent another surgical procedure to remove a neuroma from the dorsal aspect of the right hand.  The Veteran was informed at the time of this surgery that the procedure would result in a considerable area of decreased sensation on the dorsal aspect of the right hand.  

Shortly thereafter, the Veteran underwent a VA examination for his right upper extremity.  The examiner initially noted the March 2009 bone spur removal, and next noted the August 2009 neuroma excision.  The examiner also indicated that the examination would be limited by the residuals of the most current surgery.  The examiner found good motor movement of the Veteran's right hand.  Strength testing was not conducted due to the recent surgery.  Most touch and movement of the Veteran's right hand caused significant pain.  A sensory function report showed normal vibration, normal pain, but absent light touch sensation in the dorsum of the right hand extending to the medial forearm.  A peripheral nerve test of the right upper extremity was normal.  

The examiner diagnosed the Veteran with post-surgical neuropathy of the right hand, which was caused by the August 19, 2009 excision of the neuroma in the right hand.  The examiner noted that there was nerve dysfunction and neuralgia.  This condition resulted in severe effects on chores, mild effect on shopping, recreation, bathing, dressing, and toileting, and moderate effect on exercise.  The examiner again noted that the Veteran was in the post-operative period of the removal of the neuroma on the dorsum of his right hand.  The Veteran had residual swelling and numbness around the surgical site.  

In an October 2009 rating decision, the RO assigned a temporary evaluation of 100 percent from March 18, 2009, to May 1, 2009, and from August 19, 2009, to October 1, 2009, based on surgical or other treatment necessitating convalescence.  Outside of these periods, the Veteran's disability rating reverted back to 30 percent.

The Veteran was seen by Dr. J.C.M. at a private sports medicine clinic in March 2010, who provided an assessment of the Veteran's right upper extremity disability.  The doctor detailed the surgical history from 2009, noting that the August 2009 surgery did lighten the dysesthesias and paresthesias the Veteran experiences with use of his hand, though not completely correcting the problem.  At that time, the Veteran continued to suffer with symptoms of the neuroma over the dorsal aspect of the right hand.  The Veteran would experience a sharp burning type of pain when using his right hand forcefully.  This symptom resulted in weakened grip and decreased dexterity.  

The Veteran was subsequently afforded another examination for his right upper extremity disability in March 2010.  After thoroughly describing the Veteran's right upper extremity disability history, including the two surgeries in 2009, the examiner conducted a physical examination.  A motor examination showed weak hand grasp caused by the radial and ulnar nerves in the right upper extremity.  A sensory function test revealed decreased vibration sensation in the second finger of the right hand.  The reflexes in the right finger jerk were diminished.  The Veteran held his second right finger in the extension position, informing the examiner that pain occurred when the finger was curled or flexed.  The Veteran was able to touch his first, fourth, and fifth fingers to his palm smoothly without difficulty.  He was unable to touch the second finger to his palm due to pain.  He was able to flex the second finger one half of the way in comparison to the first, third, fourth, and fifth fingers.  He was unable to touch the third finger to his palm, which caused a numb feeling.  The Veteran was able to flex the third finger approximately three fourths of the way in comparison to the first, second, fourth, and fifth fingers.  

An electromyography test, nerve conduction studies, or other tests were not conducted.  The examiner diagnosed the Veteran with excision of neuroma with sharp burning type pain when hand is used forcefully, weakness of grip, and decreased dexterity, these symptoms being normal consequences of the two 2009 surgical procedures.  Before addressing subsequent evidence, the Board notes, as reflected by a subsequent September 2014 VA examination, this examination did not provide any insight into the level of involvement of both the right ulnar and radial nerves.  

Of record is a September 2011 new patient consultation from a private treatment provider.  That record documents Dr. R.G.E. administering a steroid injection to treat the Veteran for radial forearm and lateral arm pain.  Generally, the Veteran described having pain in the right upper extremity for a long time.  He specifically pointed to the radial forearm and lateral arm extending to the dorsum of the wrist and hand as the location of pain.  A physical examination showed tenderness overlying the right radial tunnel.  Provocative testing for radial tunnel syndrome was positive, these tests including resisted extension of the wrist and resisted long finger extension as well as resisted supination.  Dr. R.G.E. noted that provocative testing for peripheral nerve compression was otherwise negative.  

Dr. R.G.E. subsequently performed a release of right radial tunnel syndrome on October 10, 2011.  Accordingly, in a December 2011 rating decision, the Veteran was awarded a temporary evaluation of 100 percent from October 10, 2011, to December 1, 2011, based on surgical treatment necessitating convalescence.  The disability rating for the Veteran's right upper extremity reverted back to 30 percent subsequently.  

In November 2011, the Veteran presented for a physical medication rehabilitation consultation at the VA medical center.  On examination, the Veteran showed decreased sensation in the right upper extremity, in particular, in his hand and fingers.  The Veteran also had limited and painful range of motion in the right hand and digits, frequent flare-ups, causing increased pain, swelling, and limitation in function, pain with palpation, impaired muscle strength, and general impaired functional impact.  

Pursuant to the Board's August 2014 remand, the Veteran underwent a peripheral nerves VA examination on September 29, 2014.  In noting the Veteran's medical history, the examiner explained that the March 2010 VA examination needed clarification as to the involvement of the ulnar and radial nerves.  Present symptoms at that time in the right upper extremity were moderate constant pain, moderate intermittent pain, and moderate numbness.  The Veteran's right upper extremity disability resulted in decreased grip and thumb to index finger pinch.  There was decreased sensation in the right inner/outer forearm, hand, and fingers.  Right Tinel's sign was positive.  The examiner found that there was moderate incomplete paralysis of the radial nerve, moderate incomplete paralysis of the median nerve, moderate incomplete paralysis of the ulnar nerve, and moderate incomplete paralysis of the lower radicular group.  

The examiner noted that up until the Veteran's carpal tunnel repair, the Veteran did not have symptoms of ulnar neuropathy.  At the time of the examination, the Veteran had some sensation loss along the ulnar distribution.  

Regarding functional impact, the examiner noted that the Veteran had limited dexterity of his dominant right hand and had difficulty holding onto objects.  Strength was diminished, so the Veteran had limited use of the hand.  Nearly all right upper extremity movement caused some level of pain, limiting use.  

After considering the totality of the evidence, and due to the fact that the Veteran has consistently reported the same symptoms of numbness and pain throughout his appeal, the Board finds that a disability rating of 40 percent is warranted for the Veteran's right upper extremity disability for the entire appeal period under DC 8513, all radicular groups.  This represents an increased disability rating from March 30, 2009, to September 29, 2014.  

The Board finds the September 2014 VA examination especially probative in this regard.  First, the August 2009 and March 2010 VA examination reports are not accurate indicators of the severity of the Veteran's right upper extremity disability, as the August 2009 examination was within a few days of a recent right hand surgery, and the Veteran was still experiencing residuals of the August 2009 surgery at the time of his March 2010 examination.  Next, the September 2014 examination report provides a comprehensive description of what nerves were impacted by the Veteran's right upper extremity disability.  While nerve damage was discussed in the March 2010 VA examination, a discussion of the severity of paralysis, numbness, or pain was not provided.  The first clear discussion of the severity of the Veteran's right upper extremity disability, to include which nerves were implicated in the condition, was in the September 2014 examination.  At that time, there was moderate incomplete paralysis of the radial nerve, moderate incomplete paralysis of the median nerve, moderate incomplete paralysis of the ulnar nerve, and moderate incomplete paralysis of the lower radicular group.

The September 2014 examination showed moderate incomplete paralysis of the radial, median, ulnar, and lower radicular nerves.  Based on this examination report and the Veteran's reports regarding the severity of his condition throughout the appeal period, the Board finds that the evidence represents a disability picture that more closely approximates moderate incomplete paralysis of all radicular groups during the period beginning March 30, 2009.  Accordingly, a 40 percent disability rating for the Veteran's right upper extremity disability, claimed as right radial tunnel syndrome status post excision of neuroma, is warranted for the entire appeal period.  

A disability rating under the other potentially applicable DCs is not warranted, as moderate incomplete paralysis under those DCs would either result in the same or a lower disability rating.  Additionally, since the evidence of record does not suggest the Veteran's right upper extremity manifests as severe incomplete paralysis, a higher disability rating is not warranted for any period on appeal.  38 C.F.R. § 4.124, DCs 8510, 8511, 8512, 8513, 8514, 8515, 8516, 8517, 8518, 8519.

Finally, the Board notes the Veteran's 30 percent disability evaluation has been in effect since February 1993, more than 20 years.  The Board is aware that in Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a change in diagnostic code for a protected disability rating (that was in effect for 20 years or more) could constitute an impermissible reduction in rating under 38 C.F.R. § 3.951(b). 

In the present case, in contrast to Murray, changing the diagnostic code and increasing the disability rating did not effectively reduce the ratings for the individual conditions.  Before, the Veteran received compensation at the 30 percent level under Diagnostic Code 8714 for moderate incomplete paralysis of the musculospiral (radial) nerve.  Now, the 40 percent disability rating under DC 8513 accounts for the disability of the Veteran's radial nerve, and additionally compensates the Veteran for disability of his radicular, ulnar, and radial nerves.  

Further, in the present case there is no indication that the Veteran has developed additional symptoms that were not contemplated by the previous diagnostic codes, or by the current codes, as was the case in Murray.  Moreover, the newly assigned diagnostic code evaluates the same criteria, and contemplates the same symptomatology as the prior assigned code.  In summary, Murray is distinguishable and is not applicable to this case.


ORDER

Entitlement to a disability rating of 40 percent, but not higher, for a right upper extremity disability from March 30, 2009, to September 29, 2014, is granted.

Entitlement to a disability rating in excess of 40 percent for a right upper extremity disability is denied.  


REMAND

In two separate March 2014 statements, the Veteran disagreed with the effective date assigned for the award of service connection for migraines and PTSD.  The Board notes that the RO granted the Veteran's claim of entitlement to service connection for PTSD in a June 2013 rating decision and granted service connection for migraines in a September 2013 rating decision.  The March 2014 notice of disagreement is construed as a timely notice of disagreement with the effective date assigned for the grant of service connection for PTSD in the June 2013 rating decision and for migraines in the September 2013 rating decision.  Accordingly, issuance of an SOC is required as the matters are in appellate status. Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided an SOC on the issues of entitlement to an earlier effective date for the award of service connection for migraines and PTSD.  If, and only if, a substantive appeal is filed as to these issues, they should be further developed, as needed, and returned to the Board for appellate review.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


